Name: Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Asia and Oceania;  trade;  Europe
 Date Published: nan

 Avis juridique important|31987R4088Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan Official Journal L 382 , 31/12/1987 P. 0022 - 0023 Finnish special edition: Chapter 11 Volume 13 P. 0121 Swedish special edition: Chapter 11 Volume 13 P. 0121 COUNCIL REGULATION (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and JordanTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the additional Protocols to the Association or Cooperation Agreements between the European Economic Community, on the one hand, and Cyprus, Israel and Jordan, on the other, provide that preferential customs duties shall be applied to imports into the Community of roses and carnations, within the limit of tariff quotas opened for imports of all fresh cut flowers falling within subheading 0603 10 of the combined nomenclature and originating in the said States; whereas these tariff advantages are applicable only to imports which comply with certain price conditions; Whereas this Regulation should state the price conditions with which imports of roses and carnations must comply in order to qualify for the application of preferential customs duties and should also set both the conditions for suspending the preferential tariff arrangement when these conditions are no longer met and the conditions for its subsequent reintroduction; Whereas price conditions to be complied with for imported products are determined according to Community producer prices; whereas, in the light of the extremely volatile and short-term fluctuations in the prices of the products in question in the Community, these producer prices should be set for two-week periods, on the basis of the average representative market price during the previous three years, excessive fluctuations being disregarded, HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down the conditions for application of a preferential customs duty for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations, within the limit of tariff quotas opened annually for imports into the Community of all fresh cut flowers falling within subheading 0603 10 of the combined nomenclature and originating in Cyprus, Israel or Jordan.Article 21. For a given product of a given origin, the preferential customs duty shall be applicable only if the price of the imported product is at least equal to 85 % of the Community producer price referred to in Article 3.The price of the imported product shall be established on representative Community import markets, without deducting the preferential customs duty. 2. The preferential customs duty shall, save in exceptional circumstances, be suspended and the Common Customs Tariff duty imposed for a given product of a given origin:,(a) if, on two successive market days, the prices of the imported product are less than 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on representative import markets; or(b)if, over a period of five to seven successive market days, the prices of the imported product are alternately above and below 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on the representative import markets and if, for three days during that period, the prices of the imported product have been below that level. 3. The preferential customs duty shall be reintroduced for a given product of a given origin if the prices of the imported product (full-rate customs duty not deducted) are, in respect of a least 70 % of the quantities for which prices are available on representative Community import markets, equal to, or more than, 85 % of the Community producer price for a period, calculated from the actual date of suspension of preferential customs duty,- of two successive market days, after suspension under paragraph 2 (a),-of three successive market days, after suspension under paragraph 2 (b).In the absence of available price quotations, the preferential customs duty shall be reintroduced if there are no prices for six successive working days from the date the measure was applied. 4. In the case of imports into Spain and Portugal of products originating in the countries mentioned in Article 1:- the preferential customs duty applicable shall be determined by the special conditions of application of the Agreements between the Community and the countries referred to in Article 1, following the accession of Spain and Portugal, -during the period when the preferential customs duty is suspended, the customs duty applicable shall be determined by application of Articles 75 and 243 of the Act of Accession of Spain and Portugal. Article 31. Community producer prices shall be set for each of the four products mentioned in Article 1 and be applicable for two-week periods. Prices shall be set twice a year, before 15 May and before 15 October. 2. For each of the four products the Community price shall correspond to the average producer price recorded on representative producer markets over the corresponding period during the three years preceding the date of price-setting referred to in paragraph 1.The average price for each representative market shall be determined by excluding prices which, according to procedures to be established, can be considered excessively high or excessively low in relation to the normal fluctuations observed on that market. Article 4On the basis of information given to it periodically by Member States or information which it has itself collected, the Commission shall keep a regular check on the trends both of the price of imports from each country of origin on the import markets and of producer prices on Community markets. Article 51. In accordance with the procedure provided for in Article 14 of Regulation (EEC) No 234/68 (1), the Commission shall lay down detailed rules for the implementation of this Regulation, including in particular:- the definition of the products mentioned in Article 1,-the list of representative producer markets and representative Community import markets,-the information to be returned periodically to the Commission by Member States for the purposes of this Regulation. 2. In accordance with the procedure referred to in paragraph 1, the Commission shall:(a) fix Community producer prices, as provided for in Article 3;(b)suspend the preferential customs duty and re-establish the common customs tariff, or reintroduce the preferential customs duty, as appropriate. However, between the regular meetings of the Management Committee, these measures shall be adopted by the Commission. Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to products originating in each of the three countries concerned as from the date of application of the relevant additional Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the Council The President B. HAARDER (1) OJ No L 55, 2. 3. 1968, p. 1.